UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2601


CALVIN LATIMER; SANDRA LATIMER,

                Plaintiffs - Appellants,

          v.

U.S. SOCIAL SECURITY ADMINISTRATION; EASTER        SEALS;   NORTH
CAROLINA DEPARTMENT OF SOCIAL SERVICES,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:12-cv-00406-MOC-DSC)


Submitted:   May 26, 2016                  Decided:     May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Calvin Latimer; Sandra Latimer, Appellants Pro Se. Paul Bradford
Taylor, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Calvin G. Latimer and Sandra Latimer seek to appeal the

district court’s orders dismissing their complaint as against the

United States Social Security Administration and remanding their

case to the state court from which it was removed and denying their

“Motion for Disposition of Children.”                   We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after the

entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).              “[T]he timely filing of a notice

of   appeal    in   a   civil   case   is       a    jurisdictional   requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s orders were entered on the docket on

August 16, 2012 and May 12, 2015.                   The notice of appeal was filed

on December 29, 2015.       Because the Latimers failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we deny leave to proceed in forma pauperis and

dismiss the appeal.         We dispense with oral argument because the

facts    and   legal    contentions     are         adequately   presented   in   the



                                            2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3